Fourth Court of Appeals
                                              San Antonio, Texas
                                                  March 5, 2015

                                                No. 04-15-00056-CV

                                        Gary HODGE and Robert Hart III,
                                                 Appellants

                                                   v.
              Stephen Kraft Ind. and as Member on Behalf of Grupo Habanero LLCAppellee/s
                 Stephen KRAFT Ind. and as Member on Behalf of Grupo Habanero LLC,
                                                Appellee

                         From the 224th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014-CI-18038
                                 Honorable Peter A. Sakai, Judge Presiding

                                                    ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to April 15, 2015.

                                                                           PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Allison Moore                                    Richard William Espey
                 Branscomb | PC                                   Espey & Associates, PC
                 711 Navarro St., Suite 500                       13750 San Pedro Ave Ste 730
                 San Antonio, TX 78205                            San Antonio, TX 78232-4375

                 Roderick J. Regan
                 Branscomb PC
                 711 Navarro St., Suite 500
                 San Antonio, TX 78205